Name: Commission Regulation (EEC) No 1268/88 of 6 May 1988 on the supply of refined rape seed oil to the United Nations High Commissioner for Refugees (UNHCR) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 121 /26 Official Journal of the European Communities 11 . 5. 88 COMMISSION REGULATION (EEC) No 1268/88 of 6 May 1988 on the supply of refined rape seed oil to the the United Nations High Commissioner for Refugees (UNHCR) as food aid 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as amended by Regulation (EEC) No 3785/87 (2), and in particular Article 6 ( 1 ) (9) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organiz ­ ations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, by its Decision of 19 March 1987 on the supply of food aid to UNHCR, the Commission allocated to that organization 1 040 tonnes of refined rape seed oil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the award of a contract for the supply of refined rape seed oil to UNHCR in accordance with the provisions of Regulation (EEC) No 2200/87 and with the conditions laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 May 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30. 12. 1986, p. 1 . (A OJ No L 356, 18 . 12. 1987, p. 8 . h) OJ No L 136, 26. 5 . 1987, p. 1 . 0 OJ No L 204, 25. 7 . 1987, p. 1 . 11 . 5. 88 Official Journal of the European Communities No L 121 /27 ANNEX LOT A y 1 . Operation No (') : 261 /88 2. Programme : 1987 3. Recipient : UNHCR 4. Representative of the recipient (2) : The UNHCR Regional Liaison Representative for Africa, Ground Floor, EEC Building, Bole Road, Higher 18 , Kebele 26, House No 51 ? 001 , Addis Ababa, Ethiopia 5 . Place or country of destination : Ethiopia 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987 page 3 (under IILA.1 ) ' 8 . Total quantity : 700 tonnes net 9 . Number of lots : one 10 . Packaging and marking : See list published in Official Journal of the European Communities No C 216 of 14 August 1987 page 3 (under III.B) :  metal cans of five litres or five kilograms  the cans must be packed in cartons, four cans per carton  the cans must carry the following wording : 'ACTION No 261 /88 / VEGETABLE OIL / GIFT OF THE EUROPEAN ECONOMIC COMMU ­ NITY / UNHCR ASSISTANCE PROGRAMME FOR REFUGEES IN ETHIOPIA / FOR FREE DISTRIBUTION / DJIBOUTI' 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Djibouti 16 . Address of the warehouse and, if appropriate, port of landing : 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 July to 15 August 1988 18 . Deadline for the supply : 15 September 1988 19. Procedure for determining the costs of supply (4) : tendering 20. Date of expiry of the period allowed for submission of tenders : 24 May 1988 not later than 12 noon . Tenders shall be valid until 12 midnight (Belgian time) on 25 May 1988 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 7 June 1988 not later than 12 noon. Tenders shall be con ­ sidered valid until 12 midnight on 8 June 1988 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 31 August 1988 (c) deadline for the supply : 1 October 1988 22. Amount of the tendering security : 1 5 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi, B- 1 049 Bruxelles, Telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer :  No L 121 /28 Official Journal of the European Communities 11 . 5. 88 LOT B 1 . Operation No (') : 265/88 2. Programme : 1987 3 . Recipient : UNHCR 4. Representative of the recipient (2) : The Representative, UNHCR Branch Office in the Sudan, Kuwaiti Building, Mile Street, PO Box 2560, Khartoum, Sudan 5. Place or country of destination : Sudan 6 . Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under III.A.1 ) 8 . Total quantity : 300 tonnes net 9 . Number of lots : one 10. Packaging and marking : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under III.B) :  new drums of 200 litres or 200 kilograms  the drums must carry the following wording : 'ACTION No 265/88 / VEGETABLE OIL / GIFT OF THE EUROPEAN ECONOMIC COMMU ­ NITY / UNHCR ASSISTANCE PROGRAMME FOR REFUGEES IN SUDAN / FOR FREE DISTRIBUTION / PORT SUDAN' , 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Port Sudan 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 31 July 1988 18 ." Deadline for the supply : 31 August 1988 19 . Procedure for determining the costs of supply (4) : tendering 20 . Date of expiry of the period allowed for submission of tenders : 24 May 1988 not later than 12 noon . Tenders shall be valid until 12 midnight (Belgian time) on 25 May 1988 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 7 June 1988 not later than 12 noon. Tenders shall be con ­ sidered valid until 12 midnight on 8 June 1988 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 July to 15 August 1988 (c) deadline for the supply : 15 September 1988 22. Amount of the tendering security : 1 5 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders 0 : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi , B- 1 049 Bruxelles , Telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer :  11 . 5 . 88 Official Journal of the European Communities No L 121 /29 LOT C 1 . Operation No (') : 266/88 2. Programme : 1987 3 . Recipient : UNHCR 4. Representative of the recipient Q : M. le dÃ ©lÃ ©guÃ © rÃ ©gional du HCR pour l'Afrique Centrale, immeuble de la 2e RÃ ©publique, boulevard du 30 juin, Kinshasa, Zaire L 5. Place or country of destination : Zaire 6- Product to be mobilized : refined rape seed ' oil 7. Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987 page 3 (under IILA.1 ) 8 . Total quantity : 40 tonnes net 9. Number of lots : one 10. Packaging and marking : See list published in Official Journal of the European Communities No C 216 of 14 August 1987 page 3 (under III.B) : ' 6  metal cans of five litres or five kilograms  the cans must be packed in cartons, four cans per carton  the cans must carry the following wording : ACTION N ° 266/88 / HUILE VÃ GÃ TALE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / PROGRAMME D'ASSISTANCE DU UNHCR POUR LES RÃ FUGIÃ S AU ZAÃ RE / DISTRIBUTION GRATUITE / BOMA' 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of landing '  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing : Boma 1 6 . Address of the warehouse and, if appropriate , port of landing : 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 June to 15 July 1988 18 . Deadline for the supply : 15 August 1988 19. Procedure for determining the costs of supply (4) : tendering 20 . Date of expiry of the period allowed for submission of tenders : 24 May 1988 not later than 12 noon . Tenders shall be valid until 12 midnight (Belgian time) on 25 May 1988 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 7 June 1988 not later than 12 noon . Tenders shall be con ­ sidered valid until 12 midnight on 8 June 1988 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 31 July 1988 (c) deadline for the supply : 31 August 1988 22. Amount of the tendering security : 15 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders Is) : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi , B- 1 049 Bruxelles, Telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer :  11 . 5 . 88No L 121 /30 Official Journal of the European Communities Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : See list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the products to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (4) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. (J) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05.